IN THE SUPREME COURT OF THE STATE OF KANSAS


                                              No. 121,109

                               STORMONT-VAIL HEALTHCARE, INC.,
                                         Appellee,

                                                      v.

                                         HAROLD E. SIEVERS,
                                            Appellant.


                                   SYLLABUS BY THE COURT

        Wages can be "earnings" under K.S.A. 2020 Supp. 60-2310(a)(1) even after they
are paid if the employee can directly and specifically identify the funds as wages. Such
earnings cannot be garnished under K.S.A. 61-3505(b)(1).


        Review of the judgment of the Court of Appeals in 58 Kan. App. 2d 152, 463 P.3d 431 (2020).
Appeal from Shawnee District Court; TIM KECK, judge pro tem. Opinion filed November 24, 2021.
Judgment of the Court of Appeals affirming the district court is reversed. Judgment of the district court is
reversed, and the case is remanded with directions.


        Paul Shipp, of Kansas Legal Services, of Manhattan, argued the cause, and Lowell C. Paul, of the
same office, of Topeka, was with him on the briefs for appellant.


        Zachary A. King, of Butler & Associates, PA, of Topeka, argued the cause, and Stephanie B.
Poyer, of the same firm, was on the brief for appellee.


The opinion of the court was delivered by


        STEGALL, J.: Today we hold that wages can be "earnings" under K.S.A. 2020
Supp. 60-2310(a)(1) even after they are paid if the employee can directly and specifically


                                                      1
identify the funds as wages. In so doing, we reverse the contrary holdings of the lower
courts and remand this matter to the district court with directions.


                        FACTUAL AND PROCEDURAL BACKGROUND


       Stormont-Vail Healthcare, Inc., sued Harold E. Sievers for $3,008.09 plus costs
and interest. Sievers consented to the judgment, which was entered on January 16, 2019.
On January 31 Stormont-Vail filed two garnishment requests. First, the hospital asked to
garnish Sievers' wages from Kansas State University naming the State of Kansas as the
garnishee. The hospital also filed the garnishment request at issue in this case, naming
Capitol Federal Savings Bank as garnishee and asking to garnish the bank account into
which Sievers' K-State paychecks were deposited via direct deposit. Garnishment orders
were issued to both garnishees the next morning.


       Key to today's dispute, the orders were requested and issued under different
statutes. The State of Kansas garnishment order was issued under K.S.A. 2020 Supp. 61-
3507(b) which "must apply if the garnishment is to attach earnings" and attaches to "the
nonexempt portion of the judgment debtor's earnings for all pay periods which end while
the order is in effect," as calculated pursuant to K.S.A. 2020 Supp. 60-2310. Earnings are
defined by K.S.A. 2020 Supp. 60-2310(a)(1) as "compensation paid or payable for
personal services." (Emphasis added.)


       The Capitol Federal garnishment order, however, was issued under K.S.A. 61-
3505(b)(1) which "shall apply if the garnishment is to attach intangible property other
than earnings of the judgment debtor," and provides that the order has "the effect of
attaching . . . [a]ll tangible property, funds, credits or other indebtedness belonging to or
owing the judgment debtor, other than earnings . . . ." (Emphasis added.)




                                              2
       Sievers' net pay was $749.59 for the pay period ending on January 26, 2019. That
amount was electronically deposited into his account at Capitol Federal on February 8,
2019. Sievers' uncontested testimony was that only wages went into this account. The day
before the February 8 paycheck was deposited, Sievers' account had a balance of $56.70,
which he testified were wages from his previous paycheck. Capitol Federal withheld
$707.01 plus a $15 administrative fee. Being unaware of the garnishment on his account,
Sievers' debit card was declined during an attempted purchase transaction later that
afternoon. Sievers then objected to the Capitol Federal garnishment arguing the funds in
his bank account were "earnings" and as such, they could only be garnished under K.S.A.
2020 Supp. 61-3507.


       The district court and Court of Appeals disagreed with Sievers' objection and
ordered Capitol Federal to pay the withheld funds to Stormont-Vail. The courts each held
that Sievers' wages "lost their status as 'earnings'" as a matter of law and could be
garnished under K.S.A. 61-3505 once his paycheck was deposited in his bank account.
See Stormont-Vail Healthcare v. Sievers, 58 Kan. App. 2d 152, 157-58, 463 P.3d 431
(2020).


       Sievers timely appealed and we granted review. K.S.A. 20-3018(b). Jurisdiction is
proper. K.S.A. 60-2101(b).


                                        DISCUSSION


       Even though Sievers' testimony concerning the identity of the funds in his Capitol
Federal account was undisputed, the district court did not make any factual findings about
the source or identity of those funds. Thus, the only issue before us is the lower courts'
holdings that the source of the funds is legally irrelevant because, as a matter of law,




                                              3
wages cease to be "earnings" after they are deposited into a bank account. Resolving this
question is a matter of statutory interpretation.


                  "The most fundamental rule of statutory construction is that the intent of the
        Legislature governs if that intent can be ascertained. In ascertaining this intent, we begin
        with the plain language of the statute, giving common words their ordinary meaning.
        When a statute is plain and unambiguous, an appellate court should not speculate about
        the legislative intent behind that clear language, and it should refrain from reading
        something into the statute that is not readily found in its words. But if a statute's language
        is ambiguous, we will consult our canons of construction to resolve the ambiguity.
        [Citations omitted.]" Johnson v. U.S. Food Service, 312 Kan. 597, 601, 478 P.3d 776
        (2021).


        Here, we are required to consider three separate statutes. The first, K.S.A. 61-
3505, applies "if the garnishment is to attach intangible property other than earnings of
the judgment debtor." (Emphasis added.) The second, K.S.A. 2020 Supp. 61-3507,
applies "if the garnishment is to attach earnings." And finally, for garnishment purposes,
earnings are defined in K.S.A. 2020 Supp. 60-2310(a)(1) as "compensation paid or
payable for personal services, whether denominated as wages, salary, commission, bonus
or otherwise."


        The question before us is clear and narrow. If wages can never be considered
earnings after being deposited into a bank account, a creditor may garnish that intangible
property under K.S.A. 61-3505. If, on the other hand, such wages can remain earnings
based on factual findings that specifically and directly identify those funds as paid wages,
then the property can only be garnished under the more restrictive K.S.A. 2020 Supp. 61-
3507.


        Stormont-Vail argues, and the Court of Appeals majority held, that K.S.A. 2020
Supp. 60-2310 creates restrictions on "wage garnishment" which are intended to apply

                                                       4
only in the confines and context of an employer-employee relationship. The Court of
Appeals held that because "the meaning of 'earnings' . . . is inextricably tied to the
employer-employee relationship, once a judgment debtor's 'earnings' fall outside the
employer-employee relationship—i.e., . . . compensation for a given pay period is paid
out—his or her wages lose their status as 'earnings' and become 'other than earnings.'"
Sievers, 58 Kan. App. 2d at 157. Further, the Court of Appeals majority pointed out that
the Legislature did not specify "a restriction on garnishment for deposited wages directly
traceable to earnings." 58 Kan. App. 2d at 160. But tellingly, the Court of Appeals noted
that Sievers' "argument appears to apply an ordinary meaning to the word 'paid.'" The
majority declined to give effect to this plain meaning, however, on the grounds that to do
so would remove the "definition of 'earnings' from the narrow confines of the employer-
employee transactional relationship." 58 Kan. App. 2d at 156-57.


       We cannot so easily dispense with the statute's plain and ordinary meaning. The
Legislature's choice of the past tense verb "paid" is an unmistakable indication that by its
own terms, K.S.A. 2020 Supp. 60-2310 defines earnings as something that can exist
outside the confines of the employer-employee relationship. Because once wages are
paid, the property has been moved outside the employment relationship. Which is to say
that an employer has no more control over paid wages than any other unconnected third
party. We are convinced that the simple, ordinary, plain language of K.S.A. 2020 Supp.
60-2310 means that "paid" wages may in certain factual circumstances be deemed
earnings for purposes of garnishment.


       The parties make a variety of compelling arguments drawn from principles of
economics as well as decisions of other courts, but we agree with then-Judge Standridge
who in dissent wrote: "[W]e need not look to prior cases from [the Court of Appeals] or
cases from foreign jurisdictions but instead to the relevant language of the statute itself."
58 Kan. App. 2d at 162 (Standridge, J., dissenting).


                                              5
       Given this, we reverse the lower courts' holdings that as a matter of law, paid
wages can never be earnings. This leaves unresolved the question of whether the specific
money in Sievers' Capitol Federal bank account was actually earnings or not. To establish
that specific intangible property—that is money—is a paid wage (and therefore
identifiable as earnings), a debtor must show that the intangible property is directly and
specifically traceable to his or her wages.


       As a practical matter, we observe here that this may prove difficult to establish
when a bank account contains a mixture of paid wages and other, nonwage money.
Though where, as here, there is uncontested evidence that the account contained only and
exclusively paid wages, the debtor may be able to satisfy his or her burden to show that
the intangible property is factually identifiable as earnings. Because the district court here
explicitly declined to make factual findings, and because appellate courts do not engage
in fact-finding, we are left with no choice but to remand this matter to the district court
for further proceedings consistent with this opinion. See State v. Yazell, 311 Kan. 625,
627, 465 P.3d 1147 (2020) (citing State v. Thomas, 288 Kan. 157, 161, 199 P.3d 1265
[2009]).


       Reversed and remanded with directions.


       ROSEN and STANDRIDGE, JJ., not participating.
       JOHN F. BOSCH, district judge, assigned.1
       KEVEN M.P. O'GRADY, district judge, assigned.2


1
 REPORTER'S NOTE: District Judge Bosch was appointed to hear case No. 121,109
vice Justice Rosen under the authority vested in the Supreme Court by art. 3, § 6(f) of the
Kansas Constitution.
2
 REPORTER'S NOTE: District Judge O'Grady was appointed to hear case No.
121,109 vice Justice Standridge under the authority vested in the Supreme Court by art.
3, § 6(f) of the Kansas Constitution.

                                              6